In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-4247
TEDROS G. MEDHIN,
                                                      Petitioner,
                              v.


JOHN ASHCROFT, UNITED STATES ATTORNEY GENERAL,
                                                     Respondent.
                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                         No. A77-810-810
                        ____________
  ARGUED OCTOBER 29, 2003—DECIDED DECEMBER 1, 2003
                    ____________




  Before FLAUM, Chief Judge, EASTERBROOK and KANNE,
Circuit Judges.
  FLAUM, Chief Judge. In this immigration case, Tedros
G. Medhin, a native and citizen of Ethiopia, seeks review of
a final order of deportation issued by the Board of Immigra-
tion Appeals (“Board”) on November 21, 2002, summarily
affirming an Immigration Judge’s order entered on Febru-
ary 21, 2000. For the reasons stated herein, we affirm the
Board’s order.
2                                                No. 02-4247

                     I. BACKGROUND
   Tedros Medhin was thirty-two years old when he ap-
peared before the Immigration Judge. He was born in the
country known today as Eritrea and he is a citizen of
Ethiopia. When he was a child, his family encountered some
difficulty due to his father’s opposition to the creation of a
separate Eritrean state. In June 1998, hostilities broke out
between Ethiopia and Eritrea. Medhin alleges that he was
fired from his job in the Ethiopian government’s Ministry of
Health because he was considered ethnically Eritrean.
  According to his testimony before the Immigration Judge,
Medhin was unable to support his family or send his
children to school following the loss of his job. On October
2, 1998, the police came to his house looking for him and,
when they found that he was not home, they informed
Medhin’s wife that Medhin was required to report for
questioning. Medhin and his family then went into hiding
at a friend’s home.
  Medhin arrived in the United States with a visitor’s visa
on November 25, 1998, which permitted him to remain until
May 24, 1999. After his visa expired, he stayed in the
United States without the permission of the government.
Medhin’s wife and children continue to live in Ethiopia.
  Medhin seeks political asylum on the basis of his ethnic-
ity and political opinion. He fears persecution by the gov-
ernment because of his support of the Unity Party, which
opposes the separation of Eritrea from Ethiopia. Further,
he argues that his ethnicity puts him in danger of deporta-
tion. According to a Human Rights Watch Report, 70,000
ethnic Eritreans have been deported since the beginning of
the border conflict.
  Medhin’s original application for asylum was prepared by
an individual hired by Medhin’s brother, a U.S. citizen. This
individual made ten errors on the asylum application,
No. 02-4247                                                 3

including the listing of Medhin’s religion as “Jehovah’s
Witness” instead of “Orthodox.” At Medhin’s asylum in-
terview, the asylum officer caught nine of the errors and
corrected them, including the error regarding Medhin’s reli-
gion. Before the Immigration Judge, Medhin’s attorney
corrected the remaining error by informing the Immigration
Judge that Medhin was seeking asylum on the basis of his
nationality and political opinion, but not his religion.
Medhin and the Immigration Judge initialed the correction
on the asylum application.
  At the hearing before the Immigration Judge, Medhin
presented documents in support of his claim, including:
(1) a letter from the Ethiopian Ministry of Health stating
that it is “obligated to terminate your [Medhin’s] posi-
tion . . . today” due to “guidelines regarding Ethiopians who
are Eritrean origin”; (2) a letter from his wife, stating that
“the incarceration and deportation of Eritreans is con-
tinuing unabated. Only last week they came to our house
to pick me up . . . [t]he recent peace treaty is a charade”;
and (3) a letter from his brother, stating that the petitioner
“was fired . . . because of Eritrean origin . . . the govern-
ment took his house, car and money in the bank”. The
Immigration Judge challenged the credibility of the letter
from the Ethiopian government on the basis that it was
written in English, a language not commonly used in
government business in Ethiopia. Medhin replied that the
letter was in English because the Ethiopian government
considered him, an Eritrean, a foreigner. The Immigration
Judge also questioned the credibility of the letter from
Medhin’s brother because he did not appear at the hearing
and because his brother likely instructed Medhin to write
that he was a Jehovah’s Witness on the asylum application.
Further, the Immigration Judge dismissed the letter from
Medhin’s wife because he found it too conclusory and
lacking in personal details about her situation.
4                                               No. 02-4247

  In an oral decision rendered on February 21, 2000, the
Immigration Judge denied Medhin’s application for asylum
and withholding of removal. The Immigration Judge deter-
mined that Medhin was not a victim of past persecution.
The Immigration Judge questioned whether Medhin had
established any connection between his political opinion
and his negative experiences in Ethiopia. However, the
Immigration Judge stated that Medhin’s claims based
on his Eritrean ethnicity “must be taken seriously.” Ulti-
mately, though, the Immigration Judge found that Medhin’s
fear of future persecution was not objectively reasonable
due to the current conditions in Ethiopia. Further, the
Immigration Judge found that the documents Medhin
provided were of questionable validity and therefore in-
sufficient to corroborate his claim. The Immigration Judge
stated that this opinion was based on reports in the New
York Times regarding the cessation of war and the presence
of United Nations peacekeepers along the Eritrean-Ethio-
pian border. The Immigration Judge refused to consider the
relevant reports from the State Department regarding
conditions in Ethiopia because the attorney for the govern-
ment failed to present the report, and in error presented the
report of India.
  Medhin appealed the Immigration Judge’s decision to the
Board. The Board summarily approved the Immigration
Judge’s decision without opinion. Medhin now appeals.


                       II. ANALYSIS
  An alien seking asylum must establish that he is a “ref-
ugee.” See 8 C.F.R. § 208.13(1) (2003). “[A] person becomes
eligible for “refugee” status by showing either past persecu-
tion or a well-founded fear of future persecution if returned
to her prior country of residence.” Useinovic v. INS, 313
F.3d 1025, 1030 (7th Cir. 2002) (citing 8 U.S.C.
§ 1101(a)(42)). Whether an asylum applicant has demon-
No. 02-4247                                                  5

strated past persecution or a well-founded fear of future
persecution is a factual determination reviewed under
the substantial evidence standard. INS v. Elias-Zacarias,
502 U.S. 478, 481 (1992). Under the substantial evidence
standard, the petitioner must show that “the evidence not
only supports [reversal of the Board’s decision], but compels
it.” Elias-Zacarias, 502 U.S. at 481 n.1 (emphasis in
original); see also Useinovic, 313 F.3d at 1029.
  In this case, the Board summarily affirmed the Immigra-
tion Judge’s order without opinion. Thus, the Immigration
Judge’s decision constitutes the “final agency determina-
tion” for purposes of this Court’s review. See 8 C.F.R.
§ 1003.1(e)(4) (2003); Georgis v. Ashcroft, 328 F.3d 962, 966-
67 (7th Cir. 2003).


  A. Past Persecution
  The government contends that Medhin failed to raise the
issue of past persecution before the Board, and therefore his
argument regarding past persecution is waived. Indeed, “[a]
court may review a final order of removal only if (1) the
alien has exhausted all administrative remedies available
to the alien as of right . . . .” 8 U.S.C. § 1252(d)(1) (2003).
For reasons unclear to the Court, Medhin chose not to file
a reply brief addressing the issues of waiver and exhaus-
tion. Even if we generously interpret Medhin’s appeal to the
Board as raising the issue of past persecution and thereby
exhausting administrative remedies, we must conclude that
substantial evidence supports the Immigration Judge’s
finding that Medhin’s experiences in Ethiopia do not rise to
the level of persecution.
  Medhin claims past persecution due to alleged employ-
ment discrimination, and an alleged search of his home.
In support, he now offers the State Department’s 1999
Country Report of Ethiopia, which states that the “Govern-
6                                                    No. 02-4247

ment continued to detain and deport without due process
Eritreans and Ethiopians of Eritrean origin.” At his hearing
before the Immigration Judge, Medhin offered (1) his own
testimony, which the Immigration Judge discredited; (2) a
letter from his brother, which the Immigration Judge
discredited; and (3) a letter from the Ethiopian government,
his former employer, which the Immigration Judge discred-
ited. The Immigration Judge refused to consider the State
Department Country Report because the government and
Medhin both failed to present it at the hearing.
  The Immigration Judge’s determination that Medhin
failed to demonstrate past persecution is supported by the
evidence. Although severe, state-sanctioned economic dep-
rivation might rise to the level of persecution, Medhin has
alleged only the loss of one job due to his ethnicity. At most,
he has suffered discrimination, and although deplorable,
“discrimination is not persecution.” Bucur v. INS, 109 F.3d
399, 402 (7th Cir. 1997). Further, his allegation that the
police sought him out but did not arrest him certainly does
not rise to the level of persecution. See Zalega v. INS, 916
F.2d 1257, 1260 (7th Cir. 1990) (alien had not been perse-
cuted despite four years of intermittent searches, arrests,
and detainments).
  While it is troubling that the Immigration Judge refused
to consider the State Department Country Report for
Ethiopia, the report would have provided little assistance to
Medhin in proving that he suffered past persecution. Even
though the 1999 report suggests that ethnic Eritreans were
subject to persecution,1 the report does not support
Medhin’s claim that he personally was subjected to persecu-


1
   “The Government continued to detain and deport without due
process Eritreans and Ethiopians of Eritrean origin . . . more than
67,000 such persons have left Ethiopia for Eritrea . . . .” Bureau
of Democracy, Human Rts. & Labor, U.S. Dep’t of State, Ethiopia:
Country Reports on Human Rights Practices 1999 at 1-2 (2000),
available at http://www.state.gov/g/drl/rls/hrrpt/ 1999/246pf.htm.
No. 02-4247                                                 7

tion. Since Medhin does not claim that he was either
arrested or deported, the State Department’s Country
Report would not have been particularly helpful in chang-
ing the outcome of Medhin’s petition.
  Medhin devotes much of his brief to challenging the
Immigration Judge’s determination that he lacked credibil-
ity and the Immigration Judge’s rejection of the documents
that he offered to corroborate his claim. These arguments
relating to credibility have no bearing on the outcome of
Medhin’s appeal. Medhin’s allegations, even if believed, do
not demonstrate past persecution.


  B. Future persecution
  Medhin argues that he was entitled to a presumption of
a well-founded fear of future persecution and that the
government did not overcome this presumption. However,
because Medhin has not proven past persecution, he is not
entitled to the presumption. See Useinovic, 313 F.3d at 1032
(“the existence of past incidents of persecution creates a
rebuttable presumption of future persecution”). Accordingly,
Medhin must present “specific, detailed facts” supporting
both the subjective genuineness and objective reasonable-
ness of his fear of future persecution. Id. at 1030. Medhin
testified that he fears arrest and deportation to Eritrea
upon his return to Ethiopia.
   The Immigration Judge found Medhin’s claim of a fear of
future persecution unfounded because conditions had
changed in Ethiopia since Medhin’s departure. In determin-
ing an alien’s eligibility for asylum, the Immigration Judge
may take administrative notice of changed conditions in the
alien’s country of origin. Useinovic, 313 F.3d at 1030 (citing
Petrovic v. INS, 198 F.3d 1034, 1038 (7th Cir. 2000)). The
Immigration Judge found that Medhin’s fear of future
persecution unreasonable because (1) the New York Times
had reported that the abuse of ethnic Eritreans had abated
8                                               No. 02-4247

by the time Medhin appeared before him and (2) Medhin’s
family had not yet been deported from Ethiopia. Further-
more, the Immigration Judge found that no credible report
had been presented which indicated that Ethiopians of
Eritrean descent are still being deported to Eritrea from
Ethiopia. Although the Immigration Judge did not consult
it, the current State Department report of Ethiopia con-
firms that “[t]he Government stopped deporting forcibly
Eritreans and Ethiopians of Eritrean origin after it signed
the cessation of hostilities agreement with Eritrea in June
2000.” Bureau of Democracy, Human Rts. & Labor, U.S.
Dep’t of State, Ethiopia: Country Reports on Human Rights
Practices 2002 at 2 (2003), available at
http://www.state.gov/g/drl/rls/hrrpt/2002/18203pf.htm. We
may take judicial notice of this report, as it underscores
that Medhin’s fear of future persecution is not objectively
reasonable. See Nwaokolo v. INS, 314 F.3d 303, 308 (7th
Cir. 2002).
  Medhin seeks to counter the Immigration Judge’s finding
and corroborate his testimony that he has a well-founded
fear of future persecution with a letter from his wife, stat-
ing that her friends have been deported and that the police
have tried to find her. The Immigration Judge did not find
this letter credible and we review the Immigration Judge’s
credibility finding with great deference. See Georgis, 328
F.3d at 968. The Immigration Judge was not persuaded, nor
are we, that the conclusory statements in Medhin’s wife’s
letter supported a finding of a well-founded fear of persecu-
tion. Moreover, the Immigration Judge found that Medhin’s
case overall lacked credibility due to the errors in his
asylum application, his evasive testimony, and the ques-
tionable validity of the documents he submitted, including
the letter from his wife.
  In sum, the Immigration Judge’s finding that Medhin
does not have a well-founded fear of future persecution is
supported by substantial evidence, and should be upheld.
No. 02-4247                                               9

The State Department reports that ethnic persecution
against Eritreans has ceased. Further, the fact that
Medhin’s family has managed to avoid persecution in
Ethiopia suggests that there is insufficient likelihood that
Medhin will be persecuted upon his return to warrant
asylum.


                    III. Conclusion
 For the reasons stated above, the decision of the Board is
AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—12-1-03